DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites At least one machine-readable medium comprising instructions. While paragraphs:
 [0214] Embodiments may be provided, for example, as a computer program product which may include one or more machine-readable media having stored thereon machine-executable instructions that, when executed by one or more machines such as a computer, network of computers, or other electronic devices, may result in the one or more machines carrying out operations in accordance with embodiments described herein. A machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs (Compact Disc-Read Only Memories), and magneto-optical disks, ROMs, RAMs, EPROMs (Erasable Programmable Read Only Memories), EEPROMs (Electrically Erasable Programmable Read Only Memories), magnetic or optical cards, flash memory, or other type of media/machine-readable medium suitable for storing machine-executable instructions. [0215] Moreover, embodiments may be downloaded as a computer program product, wherein the program may be transferred from a remote computer (e.g., a server) to a requesting computer (e.g., a client) by way of one or more data signals embodied in and/or modulated by a carrier wave or other propagation medium via a communication link (e.g., a modem and/or network connection).”
of the specification of the instant application provide several examples of machine -readable medium, the language of the disclosure is not limiting and this allows the machine -readable media to be broadly interrupted as transitory media which is not a statutory category and when given the broadest reasonable interpretation, machine -readable  medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of machine readable medium. Thus, the claim is drawn to non-statutory embodiments. Rephrasing the claim to specify "non-transitory machine-readable medium comprising instructions…” could yield a statutory claim if done properly. 

3. 	Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims inherit the non-statutory medium of claim 15 and add no features to further limit the non-statutory medium. 


Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 4-8, 11, 12, 15, and 18-20  are rejected under 35 U.S.C.102(a)(2) as being anticipated by Yan et al., US 2018/0218518 A1.	

6. 	As per claim 1: Yan discloses: An apparatus comprising: 
one or more processors (Yan, [0050], “The system 500 also includes a central processor 501 (e.g., CPU), input devices 512, a graphics processor 506, and a display 508, i.e. a conventional CRT (cathode ray tube), LCD (liquid crystal display), LED (light emitting diode), plasma display or the like. User input may be received from the input devices 512, e.g., keyboard, mouse, touchpad, microphone, and the like. In one embodiment, the graphics processor 506 may include a plurality of shader modules, a rasterization module, etc. Each of the foregoing modules may even be situated on a single semiconductor platform to form a graphics processing unit (GPU).”) to: 
learn a first neural network associated with machine learning processes, wherein learning includes analyzing a plurality of channels associated with one or more layers of the first neural network; (Yan, [0047], “The core operation in a CNN convolutional layer is a two-dimensional sliding-window convolution of an S×R element filter over a H×W element input activation plane to produce a H×W element output activation plane. There can be multiple (C) input activation planes, which are referred to as input channels. A distinct filter is applied to each input activation channel, and the filter output for each of the C channels are accumulated together element-wise into a single output activation plane. Multiple filters (K) can be applied to the same body of input activations to produce K output channels of output activations.”)
compute a plurality of scaling factors to be associated with the plurality of channels such that each channel is assigned a scaling factor, wherein each scaling factor to indicate relevance of a corresponding channel within the first neural network; (Yan, [0016], “ Neural networks typically have significant redundancy and can be pruned dramatically during training without substantively affecting accuracy of the neural network. The number of weights that can be eliminated varies widely across the layers but typically ranges from 20% to 80% Eliminating weights results in a neural network with a substantial number of zero values, which can potentially reduce the computational requirements of inference.”, and [0019], “In one embodiment, the multi-bit data represents a weight value, where the weights define a filter. In one embodiment, the multi-bit data represents an input activation value that is generated by a layer of the neural network. In one embodiment, the multi-bit data is received by a DLA, such as the DLA 200 described in conjunction with FIG. 2A.”)
and prune the first neural network into a second neural network by removing one or more channels of the plurality of channels having low relevance as indicated by one or more scaling factors of the plurality of scaling factors assigned to the one or more channels.  (Yan, [0016], “Neural networks typically have significant redundancy and can be pruned dramatically during training without substantively affecting accuracy of the neural network. The number of weights that can be eliminated varies widely across the layers but typically ranges from 20% to 80% Eliminating weights results in a neural network with a substantial number of zero values, which can potentially reduce the computational requirements of inference.”, [0047], “ The core operation in a CNN convolutional layer is a two-dimensional sliding-window convolution of an S×R element filter over a H×W element input activation plane to produce a H×W element output activation plane. There can be multiple (C) input activation planes, which are referred to as input channels.”, and [0048], “FIG. 4B illustrates input activations and filter weights for a single CNN layer, in accordance with one embodiment. The input activations 405 are organized as a three-dimensional H×W×C matrix. The weights 410 for K filters are organized as K three-dimensional S×R×C matrices. The rectangular volumes in the input activations and weight matrices illustrate corresponding elements of the input activations and weights that are multiplied and accumulated.” Notes: Neural network that have significant redundancy is equated to the first neural network, and the result neural network after the pruning process is equated to a second neural network.” )

7. 	As per claim 4: Yan discloses: The apparatus of claim 1, wherein the one or more processors are further to detect the first neural network and observe importance of each of the plurality of channels within the first neural network (Yan, [0016], “ Neural networks typically have significant redundancy and can be pruned dramatically during training without substantively affecting accuracy of the neural network. The number of weights that can be eliminated varies widely across the layers but typically ranges from 20% to 80% Eliminating weights results in a neural network with a substantial number of zero values, which can potentially reduce the computational requirements of inference.”), wherein the importance of a channel indicates whether the first neural network is sustainable without the channel.  (Yan, [0034], “The pruning process has the effect of removing weights from the filters, and sometimes even forcing an output activation to always equal zero. The remaining network may be retrained, to regain the accuracy lost through naïve pruning. The result is a smaller network with accuracy extremely close to the original network. The process can be iteratively repeated to reduce network size while maintaining accuracy.”)

8. 	As per claim 5: Yan discloses: The apparatus of claim 1, wherein the plurality of scaling factors comprises one or more numbers to indicate one or more relevance levels of the plurality of channels within the first neural network such that a minimum relevance level is indicated by a minimum threshold number.  (Yan, [0016], “ Neural networks typically have significant redundancy and can be pruned dramatically during training without substantively affecting accuracy of the neural network. The number of weights that can be eliminated varies widely across the layers but typically ranges from 20% to 80% Eliminating weights results in a neural network with a substantial number of zero values, which can potentially reduce the computational requirements of inference.”, [0034], “Sparsity in a layer of a CNN is defined as the fraction of zeros in the layer's weight and input activation matrices. The primary technique for creating weight sparsity is to prune the network during training. In one embodiment, any weight with an absolute value that is close to zero (e.g. below a defined threshold) is set to zero. In one embodiment, the compaction engine 215 sets weights having absolute values below a defined threshold to zero. ”)

9.	As per claim 6, Yan discloses: The apparatus of claim 5, wherein the removed one or more channels are assigned one or more scaling factors having one or more numbers equal to or lower than the minimum threshold number.  (Yan, [0016], “ Neural networks typically have significant redundancy and can be pruned dramatically during training without substantively affecting accuracy of the neural network. The number of weights that can be eliminated varies widely across the layers but typically ranges from 20% to 80% Eliminating weights results in a neural network with a substantial number of zero values, which can potentially reduce the computational requirements of inference.”, [0034], “Sparsity in a layer of a CNN is defined as the fraction of zeros in the layer's weight and input activation matrices. The primary technique for creating weight sparsity is to prune the network during training. In one embodiment, any weight with an absolute value that is close to zero (e.g. below a defined threshold) is set to zero. In one embodiment, the compaction engine 215 sets weights having absolute values below a defined threshold to zero. ”)

10. 	As per claim 7, Yan discloses: The apparatus of claim 1, wherein the one or more processors comprises a graphics processor co-located with an application processor on a common semiconductor package. (Yan, [0050], “The system 500 also includes a central processor 501 (e.g., CPU), input devices 512, a graphics processor 506, and a display 508, i.e. a conventional CRT (cathode ray tube), LCD (liquid crystal display), LED (light emitting diode), plasma display or the like. User input may be received from the input devices 512, e.g., keyboard, mouse, touchpad, microphone, and the like. In one embodiment, the graphics processor 506 may include a plurality of shader modules, a rasterization module, etc. Each of the foregoing modules may even be situated on a single semiconductor platform to form a graphics processing unit (GPU).”)

11.	Claims 8, and 15, which are similar in scope to claim 1, thus rejected under the same rationale.

12.	Claims 11, and 18 which are similar in scope to claim 4, thus rejected under the same rationale.

13.	Claims 12, and 19, which are similar in scope to claim 5, thus rejected under the same rationale.

14.	Claim 20 is similar in scope to claims 6, and 7, thus rejected under the same rationale.

Claim Rejections - 35 USC § 103

15.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 2, 3, 9, 10, 16, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al., US 2018/0218518 A1, as applied to claim 1 above, and further in view of Annapureddy et al., US 2016/0217369 A1.

18. 	As per claim 2, Yan discloses: The apparatus of claim 1, (See rejection of claim 1 above)

19.	Yan doesn’t expressly disclose: the one or more processors are further to train or fine tune the second neural network into a third neural network, wherein the third neural network is without the removed one or more channels such that the third neural network having few channels than the plurality of channels demands fewer processing resources than the first neural network.  

20.	Annapureddy discloses: The one or more processors are further to train or fine tune the second neural network into a third neural network, wherein the third neural network is without the removed one or more channels such that the third neural network having few channels than the plurality of channels demands fewer processing resources than the first neural network. (Annapureddy, Fig. 9B, and [0089], “Because the compressed network is an approximation of the original network, the end-to-end behavior of the compressed network may be slightly or significantly different compared to the original network. As a result, the new compressed network may not perform as well as the original network for the task the network is designed to accomplish. To combat the drop in performance, fine-tuning and modifying the weights of the compressed network may be performed.”, also [0043])  

21.	Annapureddy is analogous art with respect to Jung because they are from the same field of endeavor, namely image processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the one or more processors are further to train or fine tune the second neural network into a third neural network, wherein the third neural network is without the removed one or more channels such that the third neural network having few channels than the plurality of channels demands fewer processing resources than the first neural network, as taught by Annapureddy into the teaching of Yan. The suggestion for doing so would improve the representational capacity of the network, and achieve  higher functional performance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yan according to the relied-upon teachings of Annapureddy to obtain the invention as specified in claim 2.

22. 	As per claim 3, Yan in view of Annapureddy discloses:  The apparatus of claim 2, wherein the first neural network comprises an initial wide neural network, wherein the second neural network comprises a pruned neural network, and wherein the third neural network comprises a final slim neural network; ( Annapureddy, Fig. 9B )      

23.	Claims 9, and 16 which are similar in scope to claim 2, thus rejected under the same rationale.

24.	Claims 10, and 17 which are similar in scope to claim 3, thus rejected under the same rationale.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent  Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619